IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

MICHAEL A. JENKINS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Petitioner,                         DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D15-4005

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed January 20, 2016.

Amended Petition for Belated Appeal -- Original Jurisdiction.

Michael A. Jenkins, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition seeking a belated appeal of the order granting in part, and denying

in part, defendant’s amended motion for postconviction relief, rendered on December

3, 2014, in Duval County Circuit Court case number 2008-CF-009451-CXXX-MA, is
granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the

clerk of the lower tribunal for treatment as a notice of appeal.

WETHERELL, MAKAR, and WINOKUR, JJ., CONCUR.




                                           2